Mr. Presiding Justice Brown delivered the opinion of the court. This is an action on a policy of life insurance issued by appellant on the life of Albert Marshall and payable to appellee, who is the widow of the insured. A trial resulted in a verdict and judgment in favor of appellee for two thousand dollars. The defendant pleaded the general issue, and a special plea that deceased committed suicide in violation of a bylaw of appellant, which provided that no benefit should be paid on the death of any member by suicide, whether the member was sane or insane at the time, except that a sum double the amount paid by the member into the benefit fund of the society, should be paid to the beneficiary. Further, that deceased had assented to that by-law and that appellant was ready to pay $56, that being" double the amount paid by deceased into appellant’s benefit fund. The by-law was a part of the contract of insurance. Appellee replied that deceased was, at the time he took the poison which caused his death, so mentally unsound as not to comprehend the physical nature of the act of self-destruction, and was incapable of forming an intent to take his own life. Appellant demurred to this replication and the court overruled the demurrer. This was error. A provision of a life insurance policy which provides against liability if the insured shall commit suicide, whether sane or insane, is a complete exemption from liability in case of suicide by the insured, notwithstanding he was wholly insane and totally incapable of understanding the physical nature and effect of his act of self-destruction. Seitzinger v. The Modern Woodmen of America, 204 Ill. 58. For the error in overruling the demurrer to the replication, the judgment of the Circuit Court will be reversed and the cause remanded. Reversed and remanded.